EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Beauty Brands Group, Inc., (the “Company”) on Form 10-Q for the quarter ended m Arch 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Dan Kelly, Principal Financial Officer and Principal Accounting Officer of the Company, and James Altucher, President and Principal Executive Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /S/ Dan Kelly Dan Kelly Principal Financial Officer and Principal Accounting Officer August 13, 2008 /S/ James Altucher James Altucher President and Principal Executive Officer August 13, 2008 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
